   Case 2:20-cv-11537-RGK-SK Document 11 Filed 01/15/21 Page 1 of 1 Page ID #:86

                                                                                                JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-11537-RGK-SK                                          Date     January 15, 2021
 Title             Orlando Garcia v. HPTLA Properties Trust, et al



 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
            Sharon Williams (not present)                                      Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS — ORDER DISMISSING PLAINTIFF’S COMPLAINT

         The Complaint filed in this action asserts a claim for injunctive relief arising out of an alleged
violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010-12213, and a claim for
damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51-53. On
January 6, 2021, this Court issued an Order to Show Cause directing Plaintiff to submit declarations,
signed under penalty of perjury, providing all facts necessary for the Court to determine if Plaintiff or
Plaintiff’s counsel satisfies the definition of a “high-frequency litigant” as provided by California Civil
Procedure Code sections 425.55(b)(1) & (2). Plaintiff’s response to the Court’s Order, filed on January
13, 2021, includes no such declarations, nor does it in any way address the issue of whether Plaintiff or
Plaintiff’s counsel is a high-frequency litigant. The Court therefore DISMISSES Plaintiff’s Complaint
for failure to comply with its Order.

         IT IS SO ORDERED.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
